UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2445


PATRICK CHRISTIAN,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA;                    COMMONWEALTH             STATE    OF
VIRGINIA; CITY OF RICHMOND,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:17-cv-00725-HEH)


Submitted: April 19, 2018                                         Decided: April 23, 2018


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrick O. Christian, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Patrick O. Christian appeals the district court’s order dismissing his civil rights

complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and

find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and

dismiss the appeal for the reasons stated by the district court. Christian v. United States,

No. 3:17-cv-00725-HEH (E.D. Va. Dec. 14, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                               DISMISSED




                                             2